Filed 7/1/21 In re Lah. W. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


In re LAH. W., Persons Coming                                B308445
Under the Juvenile Court Law.                                (Los Angeles County
                                                              Super. Ct. No. 20LJJP00064)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

LARRY W.,

           Defendants and
           Appellants.


     APPEAL from orders of the Superior Court of Los Angeles
County, Michael C. Kelley, Judge. Appeal dismissed.
      Emery El Habiby and Elizabeth Klippi, under appointment
by the Court of Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, O. Raquel Ramirez, Deputy County
Counsel, for Plaintiff and Respondent.
                _______________________________
                                                                1
      In this dependency case (Welf. & Inst. Code, § 300 et seq.),
Larry W. (Father) challenges the juvenile court’s jurisdiction and
disposition orders. For the reasons explained below, the appeal is
moot, and we dismiss it.
                         BACKGROUND
      The dependency proceedings at issue in this appeal involve
                           2
Father, Ivy B. (Mother), and their children Lah.W. (13 years old
when these dependency proceedings commenced) and L.W. (eight
years old at that time). Two prior dependency proceedings
discussed below also included two other children of Father and
Mother, who are now adults and not involved in the present
matter. As set forth below, one of the prior dependency
proceedings also involved a female companion of Father. Mother
and Father were married at the time of the two prior dependency
cases. Their divorce was final in June 2016.
I.    Prior Dependency Proceedings
      In January 2012, the juvenile court assumed jurisdiction
over Father and Mother’s four children, based on the following
sustained finding under section 300, subdivision (b): “[Mother]
and [Father] engaged in a violent altercation in the children’s

      1
        Undesignated statutory references are to the Welfare and
Institutions Code.
      2
          Mother is not a party to this appeal.




                                   2
presence on 06/19/2011 resulting in a laceration to the mother’s
lips and swelling to the mother’s face, when the mother was
pregnant with the child L[.W.] resulting in a criminal conviction
[against Father]. The mother pepper[] sprayed the father. The
mother allowed the father to frequent the children’s home and
have unlimited access to the children. Such violent conduct on
the part of the father against the mother and the mother’s failure
to protect the children places the children at risk of substantial
harm.”
       At disposition, the juvenile court placed the children with
Mother, ordering family maintenance services for her, and
requiring her to complete a domestic violence program with a
support group. The court ordered monitored visitation and
reunification services for Father, requiring him to complete a
52-week domestic violence program and comply with the terms of
his criminal probation. On February 28, 2013, having found the
parents in compliance with its orders, the court terminated
dependency jurisdiction, releasing the children to both parents’
custody.
       In the criminal case, referenced above in the juvenile
court’s sustained finding, Father was convicted of corporal injury
upon Mother and dissuading a witness from reporting the crime.
The criminal court placed Father on a three-year probation,
ordered him to attend a one-year domestic violence program, and
issued an order protecting Mother and the two oldest children
(those not involved in this appeal) from Father. In September
2013, the criminal court revoked Father’s probation and issued a
bench warrant for Father “based on new filing as to defendant




                                3
                                       3
against the same victim” (i.e., Mother). On December 3, 2013,
Father admitted the probation violation, and his probation was
reinstated. The same day, Father was served in criminal court
with a 10-year criminal protective order requiring him to have no
contact with, and stay away from, Mother. The protective order,
which did not even allow for peaceful contact between Father and
Mother during exchange of the children, was set to expire on
December 3, 2023.
       In January 2014, the juvenile court again assumed
jurisdiction over Father and Mother’s four children, based on the
following sustained finding, under section 300, subdivision (b):
“On or about 11/04/2013, [Father] engaged in a violent altercation
with the father’s female companion . . . in which the father
grabbed the female companion’s neck and brandished a handgun
at the female companion’s face. The father struck the female
companion’s head and shoulder with a handgun. The father
pushed the female companion onto a bed and caused the handgun
to eject a round, causing the round to land on the female
companion’s lap. The father picked up a television and
threatened to strike the female companion with the television.
The father threatened to kill the female companion. Such violent
conduct on the part of the father against the female companion



      3
        It is not clear from the record what happened with this
“new filing” against Father involving Mother, but there was a
referral made to the Los Angeles County Department of Children
and Family Services (DCFS) in September 2013 regarding a
physical altercation between Father and Mother. DCFS closed
the referral as inconclusive after Father, Mother, and their oldest
child denied any domestic violence occurred.




                                 4
endangers the children’s physical health and safety and places
the children at risk of physical harm, damage and danger.”
      At disposition, the juvenile court placed the children with
Mother and ordered family maintenance services for her,
requiring her to participate in individual counseling to address
case issues. The court ordered monitored visitation and
enhancement services for Father (who was incarcerated during
the proceedings based on the incident against his female
companion), requiring him to complete domestic violence, anger
                                        4
management, and parenting programs. Father and Mother did
not comply with their court-ordered case plans, as they did not
participate in any services. Notwithstanding that, because
Mother was caring for the children appropriately, the court
terminated dependency jurisdiction on July 11, 2014, with a final
custody order granting Mother sole legal and physical custody of
the children. The custody order granted Father only monitored
visitation with the children because he had not made substantial
progress in any of the court-ordered programs listed above.
       Mother petitioned for a divorce from Father. On June 6,
2016, the family law court issued the judgment of dissolution,
ordering that custody and visitation remain as set forth in the
juvenile court’s July 2014 final custody order: sole legal and
physical custody of the children to Mother, with monitored
visitation for Father.
       Father was released from prison in 2017, according to his
statements to DCFS in the dependency proceedings before us.


      4
        In or about January 2014, Father was convicted of assault
with a firearm and was sentenced to five years in prison for the
incident involving his female companion, described above.




                                 5
II.    Dependency Proceedings at Issue on Appeal
       On October 23, 2020, the juvenile court assumed
jurisdiction over Father and Mother’s children, Lah.W. and L.W.,
based on the following sustained finding under section 300,
subdivision (b): “[Mother] and [Father] have a history of
engaging in violent physical altercations. On 11/20/2019, the
father threw a glass ashtray at the mother in the children’s
home. The mother repeatedly struck the father’s face with the
mother’s fists, causing swelling to the father’s eyebrow, in the
home [sic]. One of the children, or adult siblings intervened and
attempted to separate the mother and the father. The children
[Lah.W. and L.W.] and the children’s [adult] siblings . . . are prior
dependents of the Juvenile Court due to the mother and father
engaging in violent physical altercations. The children and the
children’s siblings . . . are prior dependents of the Juvenile Court
due to the father and the father’s female companion engaging in
violent physical altercations. Such violent conduct on the part of
the mother and the father and the mother and father’s violation
of an active restraining order, endanger the children’s physical
health and safety and place the children at risk of serious
physical harm, damage and danger.” The court sustained a
nearly identical count under section 300, subdivision (j), except
that it states the November 20, 2019 incident occurred in
Lah.W.’s presence, and Lah.W. intervened and attempted to
                              5
separate Father and Mother.


      5
        For his part in the incident described in these sustained
jurisdictional findings, Father pleaded no contest to, and was
convicted of, violating the criminal protective order described
above. The criminal court sentenced him to 180 days in jail.




                                  6
      At disposition, the juvenile court declared the children
dependents of the court, released them to Mother, and ordered
family maintenance services for her. The court removed the
children from Father and ordered monitored visitation and
reunification services for him. Father’s case plan required him to
comply with all dependency and criminal court orders, including
the still-in-effect criminal protective order requiring him to stay
away and refrain from contact with Mother until December 3,
2023; complete a 52-week domestic violence program and a
parenting program; and to participate in individual counseling to
address case issues, including domestic violence, protective
parenting, and effects of violence on children.
      Father appealed, challenging the October 23, 2020
jurisdiction and disposition orders against him, described above.
On April 26, 2021, during pendency of this appeal, the juvenile
court terminated dependency jurisdiction in this matter and
issued a final custody order granting sole legal and physical
custody of Lah.W. and L.W. to Mother, with monitored visitation
for Father—the same custody arrangement that existed before
these dependency proceedings were filed. The order did not
require Father to participate in any services or place any
conditions on his right to monitored visitation.
      On May 26, 2021, we requested the parties file
supplemental briefing, addressing whether Father’s appeal from
the October 23, 2020 jurisdiction and disposition orders is moot,
based on the juvenile court’s termination of dependency
jurisdiction and issuance of a final custody order, and whether we




                                7
should dismiss this appeal. In response to our request, on June
                                                            6
3, 2021, DCFS filed a motion to dismiss the appeal as moot.
      On June 9, 2021, Father filed a supplemental letter brief,
asking this court to review the merits of his appeal because
(1) domestic violence “is a dynamic issue that is making its way
through reviewing courts, breaking new ground in this area of
the law,” and “it is an issue of broad public importance that will
evade appellate review”; and (2) “it is not just mere speculation
that there might be a recurrence of the controversy between the
parties.” On June 17, 2021, Father filed an opposition to DCFS’s
motion to dismiss this appeal as moot, raising the same two
arguments he asserted in his letter brief. In addition, Father
argued in his opposition: “[A] material question remains for this
Court’s determination that impacted the final custody order—
whether or not [Father]’s past domestic violence warrants a true
finding against him, and whether the juvenile court abused its
discretion by requiring him to complete several components of his
family reunification case plan, and limited his visitation to
supervised visits.”



      6
        Also on June 3, 2021, DCFS filed a request for judicial
notice of (1) the juvenile court’s April 23, 2021 minute orders
terminating dependency jurisdiction in this matter and staying
the termination pending counsel’s preparation of a final custody
order; (2) the juvenile court’s April 26, 2021 minute orders,
stating the final custody order was received, signed, and filed
that date, and the stay was lifted and dependency jurisdiction
was terminated; and (3) the juvenile court’s April 26, 2021 final
custody order described above. We grant DCFS’s June 3, 2021,
unopposed request for judicial notice.




                                8
       Father did not appeal from the juvenile court’s April 23 and
26, 2021 orders terminating dependency jurisdiction and issuing
a final custody order.
                           DISCUSSION
       For the reasons explained below, we grant DCFS’s June 3,
2021 motion to dismiss this appeal as moot.
       “A question becomes moot when, pending an appeal from a
judgment of a trial court, events transpire which prevent the
appellate court from granting any effectual relief.” (Lester v.
Lennane (2000) 84 Cal.App.4th 536, 566.) “ ‘A reversal in such a
case would be without practical effect, and the appeal will
therefore be dismissed.’ ” (In re Dani R. (2001) 89 Cal.App.4th
402, 404; In re N.S. (2016) 245 Cal.App.4th 53, 60 [“the critical
factor in considering whether a dependency appeal is moot is
whether the appellate court can provide any effective relief if it
finds reversible error”].) “As a general rule, an order terminating
juvenile court jurisdiction renders an appeal from a previous
order in the dependency proceedings moot” (In re C.C. (2009) 172
Cal.App.4th 1481, 1488), because an appellate court typically
cannot provide any effective relief under such circumstances.
(See In re Michelle M. (1992) 8 Cal.App.4th 326, 330.)
“[D]ismissal for mootness in such circumstances is not automatic,
but ‘must be decided on a case-by-case basis.’ ” (In re C.C., at p.
1488.)
       In this appeal, Father challenges (1) the jurisdictional
findings against him, and (2) the disposition order removing
Lah.W. and L.W. from his custody, requiring him to participate
in domestic violence and parenting programs, and requiring his
visitation with Lah.W. and L.W. be monitored.




                                9
      As to his challenge to the court’s jurisdictional findings, the
April 23, 2021 exit order has already provided Father the relief
he seeks: an order terminating the court’s jurisdiction and
concluding the proceedings. The exit order has also provided
Father the relief he seeks through his challenge to the disposition
order’s case plan requirements, because Father is no longer
required to complete a case plan, including domestic violence and
parenting programs.
      As to Father’s challenge to the custody and visitation
aspects of the disposition order, reversing the juvenile court’s
disposition order would not afford Father effective relief, because
those same restrictions on custody and visitation appear in the
court’s April 26, 2021 final custody order, from which Father has
not appealed.
      Thus, Father’s appeal does not provide a means to any of
the relief he seeks.
      Nevertheless, a dependency appeal may not be moot if the
asserted “ ‘error infects the outcome of subsequent proceedings,’ ”
including “the possibility of prejudice in subsequent family law
proceedings.” (In re C.C., supra, 172 Cal.App.4th at pp. 1488-
1489.) It is inconceivable that the juvenile court’s jurisdiction
and disposition orders at issue on appeal will prove prejudicial to
Father in the future. This is the third dependency case in which
the juvenile court made jurisdictional findings that Father was
engaged in a domestic violence incident. The findings in this case
are no more prejudicial to Father than the findings in the prior
two cases. Nor is the court’s disposition order denying Father
physical custody and unmonitored visits any more prejudicial
than the two prior orders to this effect. The disposition order
requiring that Father’s visits with Lah.W. and L.W. be monitored




                                 10
is the same order that was in place before these dependency
proceedings commenced. The only reason Father was having
unmonitored visits with Lah.W. and L.W. before DCFS filed
these proceedings is because he was violating the 2017 final
custody order requiring that his visits be supervised. Thus, the
juvenile court’s jurisdictional finding and disposition order will
not prejudice Father in dependency or family law proceedings.
       Father does not explain why he believes this case presents
an issue of public importance, other than that it involves
domestic violence. We do not believe a review of the sufficiency of
the evidence supporting the jurisdictional findings in this case
presents an issue of public importance. Nor do we believe such a
review would have any impact upon the future dynamics between
Father and Mother.
       For these reasons, we dismiss this appeal as moot.
                           DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED



                                           CHANEY, J.
We concur:

             ROTHSCHILD, P. J.



             FEDERMAN, J.*

      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                11